Bernadette Fowler Lamson v. Montgomery County, Md., No. 67, September Term 2017,
Opinion by Hotten, J.


CIVIL LITIGATION – MARYLAND PUBLIC INFORMATION ACT –
DISCRETION OF THE TRIAL COURT – The Court of Appeals held that where there
has been a denial of a Maryland Public Information Request, the proponent of the request
is entitled to judicial review. Upon review, the trial court must evaluate the sufficiency of
the denial by employing one of three methods of review. The method employed is subject
to the discretion of the reviewing court but must be sufficient to demonstrate that the
agency has asserted an exception that is applicable to the disputed documents.


CIVIL LITIGATION – MARYLAND PUBLIC INFORMATION ACT – METHODS
OF REVIEW - The Court of Appeals held that when reviewing the denial of a Maryland
Public Information Request, the trial court may require the presentation of evidence such
as testimony or affidavits, order a Vaughn index, or conduct an in camera review to
determine whether the agency has offered an applicable exception.
Circuit Court for Montgomery County
Case No. 415227
Argued: May 7, 2018                       IN THE COURT OF APPEALS

                                                OF MARYLAND

                                                      No. 67

                                              September Term, 2017

                                      __________________________________

                                       BERNADETTE FOWLER LAMSON
                                                        v.
                                         MONTGOMERY COUNTY, MD
                                      __________________________________

                                           Barbera, C.J.,
                                           Greene,
                                           Adkins,
                                           McDonald,
                                           Watts,
                                           Hotten,
                                           Getty,

                                                      JJ.
                                      __________________________________

                                              Opinion by Hotten, J.
                                                Watts, J., concurs.
                                      __________________________________

                                           Filed: July 31, 2018




          2018-07-31
          10:32-04:00
       The issue before us is a request for the release of notes containing possible personnel

information, relating to the performance of Bernadette Fowler Lamson (“Petitioner”) as an

employee of the Montgomery County Attorney’s office. Petitioner filed a Maryland Public

Information Act (“MPIA”)1 request relative to her personnel file, seeking the disclosure of

supervisory notes that were withheld by her employer, Montgomery County

(“Respondent”) and her supervisor, Silvia Kinch (“Ms. Kinch”). The disputed notes are

divisible into two separate categories. The first consists of three pages of notes that were

removed from Petitioner’s personnel folder prior to its disclosure and the second set

consists of notes that are contained in a personal journal in the exclusive possession and

control of Ms. Kinch. With regard to both, Petitioner asserts that Respondent improperly

withheld the notes when responding to her MPIA request. In response, Respondent

contends that the notes are privileged, non-public information. Petitioner now seeks review

of the grant of summary judgment in Respondent’s favor, to determine whether the

disputed notes were subject to disclosure under the MPIA. For the reasons discussed infra,

we shall vacate the judgment of the Court of Special Appeals and remand with instructions.

                 FACTUAL AND PROCEDURAL BACKGROUND

       Petitioner was an employee of the Office of the Montgomery County Attorney for

over twenty years. During that time, she received “highly successful” reviews and top

performance ratings. In 2015, Ms. Kinch downgraded Petitioner’s performance rating

from “highly successful” to “successful,” which prevented her from receiving a 20-year,


       1
        The MPIA is codified as Md. Code, (2014), § 4-101 et seq. of the General
Provisions Article, (“Gen. Prov.”).
2% performance bonus. Prompted by the negative rating, Petitioner requested access to

her personnel file on September 1, 2015, which was provided after three pages of

supervisory notes were redacted. On October 8, 2015, after receiving this response,

Petitioner filed a MPIA request specifying 16 categories of public records, including the

missing notes. Specifically, Petitioner requested the following categories of information:

   1. Any and all supervisory notes or other materials written, authored or
       prepared by Silvia Kinch, John Markvos and Marc Hansen;
   2. Supervisory notes removed from Ms. Lamson’s supervisory file by Ms.
       Kinch on or about September l, 2015, including all notes removed by Ms.
       Kinch prior to providing Ms. Lamson a copy of her supervisory file;
   3. Any and all investigatory files, inquiries, negative statements, or complaints
       in which Ms. Lamson is the subject and/or is discussed therein;
   4. Ms. Lamson’s proposed transfer from full time status to part time status;
   5. Ms. Lamson’s move from her 4th floor office to a 3rd floor office in the
       Executive Office Building (“EOB”);
   6. Ms. Lamson’s transfer from the Office of the County Attorney (“OCA”)
       Division of Human Resources to the Division of Finance and Procurement
       or any other OCA division;
   7. Ms. Lamson’s removal as counsel to the Montgomery County Fire and
       Rescue Service (“MCFRS”);
   8. Placement of Jodi Schultz or other OCA staff attorney assigned to MCFRS
       matters - except workers’ compensation cases;
   9. Ms. Lamson’s proposed change in duty assignment from MCFRS to the
       Animal Matters Hearing Board;
   10. Ms. Lamson’s FY 2015 performance appraisal;
   11. Copy of statement from William “Bill” Scott complaining about Ms. Lamson
       and all records discussing Mr. Scott’s complaints about Ms. Lamson;
   12. Any and all e-mails or documents discussing Ms. Lamson between and/or
       among Marc Hansen, John Markvos, Silvia Kinch, Karen Federman-Henry
       and Ed Lattner from February 1, 2015 to the present;
   13. Any and all e-mails or documents between and/or among Marc Hansen, John
       Markvos, Silvia Kinch, Ed Lattner, and Assistant Chief Ed Radcliff related
       to Ms. Lamson’s MCFRS representation and/ or agency assignment, duties,
       and/ or responsibilities;
   14. Requests, discussions and/ or inquiries to conduct electronic surveillance
       and/or tracking on Lamson or other OCA staff members;
   15. Any and all data gathered as a result of conducting electronic surveillance
       and/or tracking of Lamson or other OCA staff members; and

                                            2
   16. Communications with any other agency concerning Bernadette Lamson or
       any person including, but not limited to, the Board of Investment Trustees,
       Montgomery County Department of Corrections and Rehabilitation,
       Montgomery County Revenue Authority, Montgomery County Fire and
       Rescue Service, Montgomery County Office of Human Resources, and
       retirement agency.

On January 27, 2016, Respondent provided several responses to the MPIA request.

Regarding request number one, Respondent asserted that:

      First, while an employee such as Ms. Lamson may review her own personnel
      file under [Gen. Prov.] § 4-311[2], supervisory notes are not a part of an
      employee’s personnel file under the County’s personnel regulations. MCPR
      § 4-8[3] (“Supervisory notes are not considered official employee records and
      are not subject to review by the employee or others.”).

      Second, supervisory notes constitute “interagency or intra-agency letters or
      memoranda” under [Gen. Prov.] § 4-344 and are also shielded from
      disclosure by executive privilege and the Morgan doctrine.[ ] These notes
      contain the mental impressions and reveal the internal deliberations of the
      writer, Ms. Lamson’s supervisor. Inquiry into the mental processes of an


      2
        Gen. Prov. § 4-311 provides:
      (a) Subject to subsection (b) of this section, a custodian shall deny
          inspection of a personnel record of an individual, including an
          application, a performance rating, or scholastic achievement
          information.
                                        ***
      (b) A custodian shall allow inspection by:
             (1) the person in interest; or
             (2) an elected or appointed official who supervises the work of the
                 individual.
      3
          The Montgomery County Personnel Regulations provide:

      A supervisor may maintain informal notes regarding performance or other
      information about an employee under the supervision of that supervisor.
      Supervisory notes are not considered official employee records and are not
      subject to review by the employee or others.

Montgomery County, Md. Personnel Regulation § 4-8 (2001).
                                           3
       administrative decision maker would be contrary to the public interest and
       inimical to the integrity of the supervisory process.

Respondent concluded by stating that the supervisory notes constitute attorney work

product. Regarding the second request, Respondent reiterated the rationale advanced in

request one.    Regarding the remaining requests, Respondent either provided the

documentation or denied the existence of the document.

       Thereafter, Petitioner filed a Complaint on February 24, 2016 in the Circuit Court

for Montgomery County, alleging that Respondent violated the MPIA, and requested that

the court order the disclosure of all relevant documents. In response, Respondent asserted

that both sets of notes were not personnel records and were privileged or confidential by

law, privileged attorney-client documents, attorney work product, or not subject to

disclosure because of executive privilege. Thereafter, Respondent filed a Motion to

Dismiss, or alternatively, a Motion for Summary Judgment. On May 10, 2016, Petitioner

filed a Motion for a Vaughn index,4 seeking judicial review of the requested documents.

Respondent proposed instead that the court conduct an in camera review, contending that

a Vaughn index was only appropriate when the documents are voluminous and suggested

that an in camera review was more practical. On June 22, 2016, the trial court considered




       4
        The term “Vaughn index” originates from the case of Vaughn v. Rosen, 484 F.2d
820 (D.C. Cir. 1973). This process requires the party in possession of a disputed document
to submit a list of documents in possession, setting forth the date, author, general subject
matter and claim of privilege for each document claimed to be exempt from discovery. A
discussion of this term occurs in detail, infra.
                                             4
arguments and issued an oral ruling granting the Respondent’s Motion to Dismiss. The

court stated:

       I find that all of these notes kept by Ms. Kinch that have been, the way it’s
       been argued to me and briefed to me, are not public records and that they’re
       supervisory notes. And they are not included in a personnel file. And they
       are exempted under the Montgomery County Code, which talks about
       supervisory notes that are excluded. And they’re not governmental.
       I don’t want to get to the slope that you guys keep talking about being
       slippery. I just don’t think that, I think a supervisor should be able to keep
       private notes under the law, and that’s what we have here, and not explain to
       the whole world every time he or she does as to what’s in them. And I use
       the example that if, in fact, she confides in someone, whether it be a friend
       or whether it be a relative or even whether it be another employee, does that
       have to be disclosed? In other words, if the [Petitioner] says under Freedom
       of Information, have you ever made any derogatory statements to any
       personnel members for the Montgomery County? If she had to reveal that or
       he at any time, that[sic], I believe, would be an abomination of this rule. I
       don’t believe the Legislature intended it to be that way. I think the
       Legislature intended that what’s in your personnel file, and we all know what
       that means, don’t put that in my personnel file or put that in my personnel
       file, things that are going to go with you, be used to evaluate you, and that
       work product or mental impressions or discussions or thought processes or
       even discussions among other supervisors are not intended under this act the
       way I see it.
As a result, the trial court concluded that an in camera review was not required, because

the notes were not considered personnel records pursuant to Montgomery County

Personnel Regulation § 4-8 (2001). Thereafter, Petitioner noted a timely appeal to the

Court of Special Appeals.

       The Court of Special Appeals issued its unreported opinion on August 25, 2017.

See Lamson v. Montgomery Cty., No. 892, Sept. Term 2016, (Md. Ct. Spec. App. Aug. 25,

2017), 2017 WL 3668171, cert. granted, 456 Md. 523, 175 A.3d 151 (2017). The Court

rephrased the questions presented by Petitioner and addressed two primary issues. The
                                             5
first issue addressed arguments relating to the trial court’s review of the responses to her

MPIA request. The second issue related to the finding that the personnel notes fell outside

the parameters of an MPIA request. The Court began by outlining the purpose of the

MPIA, noting that the Act was created to grant access to sensitive information pursuant to

several statutory limitations, such as where federal or state law prohibits it, or where the

disclosure of information runs contrary to the public interest. See Glenn v. Maryland Dep’t

of Health & Mental Hygiene, 446 Md. 378, 384, 132 A.3d 245, 249 (2016). Next, the

Court observed that the MPIA generally allows individuals to obtain private records about

themselves, including personnel records and that such records should be provided, in the

absence an adequate justification.

       Turning to the merits of the appeal, the Court of Special Appeals determined that

Respondent sufficiently responded to requests three through sixteen, and that Petitioner did

not allege sufficient facts to support challenges to those responses. Regarding requests one

and two, the Court found that the “supervisory notes do not fit within the definition of

excludable ‘supervisory notes’ under the Montgomery County Personnel Regulations, and

that the trial court abused its discretion by failing to review them in camera to determine

whether non-disclosure was justified on other grounds.” Lamson, 2017 WL 3668171, at

*5. In reaching this conclusion, the Court noted that the MPIA preempts any county

regulation imposed under Montgomery County Personnel Regulations and determined that

county regulations could not preclude disclosure of Petitioner’s personnel records. As

such, county regulations could not be used to justify the denial of an MPIA request.


                                             6
Regarding the notes contained in Ms. Kinch’s private journal, the Court determined that

they were not subject to disclosure because they were made by Ms. Kinch in an unofficial

capacity and kept outside of Petitioner’s personnel folder. As such, the Court determined

that they were not public in nature and thus, not subject to disclosure. Following this

decision, Petitioner filed for certiorari, which we granted. 456 Md. 523, 175 A.3d 151

(2017).

                                STANDARD OF REVIEW

       “Judicial review of an agency’s decision on MPIA requests is authorized by Gen.

Prov. § 4-362, which permits a person who is denied inspection of a public record to

challenge the denial by filing a complaint in the circuit court.” Action Comm. for Transit,

Inc. v. Town of Chevy Chase, 229 Md. App. 540, 558, 145 A.3d 640, 650 (2016). “The

standard of review for a trial court’s decision on a government’s response to an MPIA

request is ‘whether that court had an adequate factual basis for the decision it rendered and

whether the decision the court reached was clearly erroneous.’” Id. We have defined the

clearly erroneous standard by stating, “[i]f any competent material evidence exists in

support of the trial court’s factual findings, those findings cannot be held to be clearly

erroneous.” Webb v. Nowak, 433 Md. 666, 678, 72 A.3d 587, 594 (2013). However, “[t]o

the extent the [c]ircuit [c]ourt’s exercise of discretion is based on an interpretation of law,

that aspect of the ruling below is reviewed de novo….” Lamone v. Schlakman, 451 Md.
468, 479, 153 A.3d 144, 151 (2017). Moreover, the Circuit Court for Montgomery County

granted Respondent’s Motion to Dismiss. “We review the grant of a [M]otion to [D]ismiss


                                              7
de novo.” Reichs Ford Rd. Joint Venture v. State Roads Commission of the State Highway

Administration, 388 Md. 500, 509, 880 A.2d 307, 312 (2005). In determining whether the

decision of a lower court was legally correct, we give no deference to the trial court findings

and review the decision under a de novo standard of review. See Walter v. Gunter, 367
Md. 386, 392, 788 A.2d 609, 612 (2002). See also Breslin v. Powell, 421 Md. 266, 277,

26 A.3d 878, 885 (2011). As a result, we shall review the merits of this matter de novo to

determine whether the MPIA was properly interpreted and the grant of the motion to

dismiss was legally correct.

                                       DISCUSSION

The Purpose of the MPIA

       The MPIA creates an affirmative right for all persons granting “access to

information about the affairs of government and the official acts of public officials and

employees.” Gen. Prov. § 4-103. See also Glass v. Anne Arundel Cty., 453 Md. 201, 207-

08, 160 A.3d 658, 661-62 (2017). We have explained this right, stating that the MPIA

“was created to ‘provide the public the right to inspect the records of the State government

or of a political subdivision within the State.’” Glenn, 446 Md. at 384, 132 A.3d at 249.

Additionally, we noted that public policy creates “a general presumption in favor of

disclosure of government or public documents.” Id. at 385, 132 A.3d at 249. See also

Maryland Dep’t of State Police v. Maryland State Conference of NAACP Branches, 430
Md. 179, 190, 59 A.3d 1037, 1043 (2013). However, in Glass, we outlined the numerous

exceptions to disclosure contained in the MPIA and classified them into four categories.

                                              8
The first category prevents the disclosure of documents controlled by other laws. Glass,
453 Md. at 209, 160 A.3d at 662. Where a law controls disclosure of a particular document,

Gen. Prov. § 4-301 prevents disclosure of the document. Id. The second category identifies

documents or information that an agency may not disclose, also known as “mandatory

exceptions.” Id. The mandatory exceptions prevent the disclosure of documents or

information and require the custodian of records to deny a request for those records or

information outright. Moreover, “the statute forbids an agency from disclosing certain

types of information that may appear in a record, even if other parts of the record are open

to inspection.” Id. at 209, 160 A.3d at 662–63. See also Gen. Prov. § 4–328 et seq. The

third category of exceptions consists of “discretionary exceptions.” Id. This category

describes the exceptions in the MPIA that require a custodian of record to decide whether

disclosure of the record or information would be contrary to the public interest. The

discretionary exceptions “are ‘discretionary’ not in the sense that the agency may withhold

or disclose as it pleases, but in the sense that the agency must make a judgment whether

the statutory standard for withholding a record—that is, disclosure ‘would be contrary to

the public interest’—is met. Id. at 210, 160 A.3d at 663. Finally, the MPIA permits an

agency to refuse disclosure subject to several enumerated limits. This “catch-all exception”

permits the temporary denial of inspection of records not otherwise exempt from

disclosure, if the custodian believes that inspection would cause substantial injury to the

public interest and the agency obtains a court order within 10 days. Id.




                                             9
       One of the mandatory exceptions is set forth in Gen. Prov. § 4-311 and controls the

disclosure of personnel records and requires that the custodian of personnel records “deny

inspection of a personnel record of an individual, including an application, a performance

rating, or scholastic achievement information.” The provision also contains a requirement

that the custodian permit inspection of the record when requested by the “person of

interest” or a supervisor of the person in interest. Id. A “person of interest” is defined as

“a person or governmental unit that is the subject of a public record or a designee of the

person or governmental unit[.]” Gen. Prov. § 4-101(g). A “person of interest” may have

a broader right of access to a record than other persons that may pursue the right to inspect

a record. This provision is in contrast to the provisions governing general records subject

to disclosure and explicitly mandates that the records be kept private, unless requested by

the person in interest or a supervisor of such a person. To be clear, while personnel records

are a sub-category of “public records,” they are largely exempt from disclosure. See Gen.

Prov. § 4-304 (stating, “a custodian shall deny inspection of a public record, as provided

in this part”). As such, where there is an assertion that the records at issue may constitute

personnel records there must be an inquiry into the nature of the records to determine which

rules govern their disclosure. To pursue that examination we must first define both types

of records.

       The MPIA broadly defines a “public record” as any document that “is made by a

unit or an instrumentality of the State or of a political subdivision or received by the unit

or instrumentality in connection with the transaction of public business[.]” Gen. Prov. §


                                             10
4-101(j)(1)(i). It includes any copy of a public record, including written documents,

photographs, and drawings in both printed and electronically stored formats.            This

definition is in line with the purpose of the MPIA generally. Because the MPIA is designed

to grant access to documents regarding the affairs of government and the official acts of

public officials, it follows that the definition of a public record should be broad enough to

cover a wide range of document types. One type of public record is a personnel record.

These records, which are not explicitly defined by the MPIA, have been addressed by the

Court in Kirwan v. The Diamondback, which discussed the definition of a personnel record

in some detail. 352 Md. 74, 721 A.2d 196 (1998). The Kirwan Court noted that Gen. Prov.

§ 4-311 provides examples of the types of records that constitute personnel records. Gen.

Prov. § 4-311(a) states, “[s]ubject to subsection (b) of this section, a custodian shall deny

inspection of a personnel record of an individual, including an application, a performance

rating, or scholastic achievement information. (Emphasis added). Gen. Prov. § 4-311.

The Kirwan Court then explained that this enumerated list describes what the General

Assembly intended to constitute a personnel record. Kirwan, 352 Md. at 82, 721 A.2d at

200. The Court went on to state that a personnel record consists of “those documents that

directly pertain to employment and an employee’s ability to perform a job.” Id. at 83, 721

A.2d at 200. Further, the Kirwan Court indicated:

       [T]he General Assembly intended that any record identifying an employee
       would be exempt from disclosure as a personnel record. Instead, the General
       Assembly likely intended that the term ‘personnel records’ retain its common
       sense meaning. This is indicated by the list following the prohibition on the
       release of the personnel records.


                                             11
Id. at 84, 721 A.2d at 200. (Emphasis in original). With these definitions in mind, we must

now determine how they influence the review of a denied MPIA request.

Review of a denied MPIA request

       Judicial review of a denied MPIA request is authorized by Gen. Prov. § 4-362. The

provision states that, “whenever a person or governmental unit is denied inspection of a

public record or is not provided with a copy, printout, or photograph of a public record as

requested, the person or governmental unit may file a complaint with the circuit court.”

Gen. Prov. § 4-362(a)(1). This subtitle also contains several prescriptions that govern the

review of a denied request. Specifically, the provision instructs an aggrieved party on the

proper venue for filing a complaint, articulates the limits of the reviewing court, and most

importantly describes the methods that a court may use in evaluating the sufficiency of a

denial of an MPIA. See Gen. Prov. § 4-362(c)(1), (2) and (3).

       In reviewing the Motion to Dismiss, we first examine the procedure employed by

the Circuit Court for Montgomery County. The trial court determined that the notes were

not subject to review because such disclosure was precluded by Montgomery County

Personnel Regulation § 4-8. We agree with the finding of the Court of Special Appeals

and determine that Montgomery County Regulations cannot be invoked to prevent

disclosure of records. In reaching this conclusion, we are reminded of our decision in

Police Patrol Sec. Sys., Inc. v. Prince George’s Cty., 378 Md. 702, 711, 838 A.2d 1191,

1196 (2003) (hereinafter “Police Patrol”). In Police Patrol, we considered the relationship

between local ordinances and the prescriptions of the MPIA and determined that “a county

                                            12
charter is subordinate to the public general laws of Maryland.” Id. at 712, 838 A.2d at

1197. We went on to state that “[a] local government ordinance or charter that conflicts

with a public general law enacted by the General Assembly is preempted and thus is

invalid.” Id. In the case at bar, the trial court permitted the invocation of Montgomery

County Personnel Regulation § 4-8 to prevent the disclosure of Petitioner’s personnel

records in contravention of the MPIA. Montgomery County Personnel Regulation § 4-8

categorially precludes the disclosure of records that are permitted under the MPIA. As

such, the regulation conflicts with the express language of the MPIA. Pursuant to Police

Patrol, we must find the regulation invalid as it impermissibly limits the application of a

state law enacted by General Assembly.

       Thereafter, the Court of Special Appeals made two determinations relative to the

notes at issue. Regarding the notes that were removed from Petitioner’s physical personnel

file, the Court determined that an additional review of the notes was required so that the

trial court could properly evaluate Respondent’s denial of the MPIA request. Specifically,

the Court noted that the trial court’s reliance on Montgomery County regulations left “no

independent basis for the court to review the notes in camera or to require an index.”

Lamson, 2017 WL 3668171, at *6. The Court went on to determine that its analysis of the

records reopened the question and required further proceedings. We agree. However,

regarding the second set of notes, i.e., the notes contained in Ms. Kinch’s personal journal,

we reach a different conclusion. The Court of Special Appeals determined that the second

set of notes were outside the definition of a personnel record because they were contained


                                             13
in a personal journal that was never a part of Petitioner’s personnel file and were intended

to be private. However, the mere physical location of a record is not necessarily dispositive

of its characterization. It is equally possible that the notes contain entries that relate to

Petitioner’s employment and or the devaluation of her performance rating. In either

instance, there is uncertainty regarding the nature of the records at issue and must be

resolved by closely examining the notes at issue, as well as the exceptions offered thereto.

       The plain language of Gen. Prov. § 4-362 permits the trial court to conduct an in

camera review of disputed materials to determine whether they are subject to disclosure.

The subtitle provides “[t]he court may examine the public record in camera to determine

whether any part of the public record may be withheld under this title.” Gen. Prov. § 4-

362(c)(2). In order for a trial court to accomplish this goal, they must be satisfied that the

agency rationale offered in denying a MPIA request is fully supported. With this idea in

mind, we turn to our discussion in Cranford v. Montgomery Cty., 300 Md. 759, 481 A.2d
221 (1984). In Cranford, we examined a trial court’s ability to conduct an inquiry into the

denial of an MPIA request and evaluated what is necessary for the proper denial of a MPIA

request. This case also provides an apt summation of the methods of evaluation and

informs our decision today. At issue in Cranford was a Sentinel Newspaper request for

documents relating to a construction project in Montgomery County Government Center.

Id. at 763, 481 A.2d at 223. In reviewing the merits of the request, we articulated several

holdings that are relevant to the instant dispute. The Court noted competing interests that

are inherent in a MPIA request, which place at issue one party’s statutory right to disclosure


                                             14
and another party’s assertion of an exception that prevents disclosure. Id. at 777, 481 A.2d

at 230. In addressing this tension, the Court noted that

       The [MPIA] imposes the burden on the records custodian to make a careful
       and thoughtful examination of each document which fairly falls within the
       scope of the request in order for the custodian initially to determine whether
       the document or any severable portion of the document meets all of the
       elements of an exemption.
Id. at 777, 481 A.2d at 230. The Court explained this requirement and stated that “[t]he

General Assembly did not intend for custodians broadly to claim [exceptions] and thereby

routinely to pass to the courts the task of performing in camera inspections.” With this in

mind, the Court established a rule that provides the trial court with discretion in reviewing

disputed documents. The Court determined that, “the ultimate standard under the [MPIA]

for determining whether an in camera inspection is to be made is whether the trial judge

believes that it is needed in order to make a responsible determination on claims of

[exceptions].” Id. at 779, 481 A.2d at 231.

       To make a “responsible determination” the trial court must make two initial

findings. First, the court must determine whether the documents at issue are a public

“record.” This requires that the court examine whether the notes “were made in connection

with public business” as required by Gen. Prov. § 4-101. If the notes are not public

“record,” then the MPIA does not apply and the records are not required to be disclosed

under the MPIA. If the notes are a public record then the trial court must determine what

type of public records are at issue. This second level of inquiry seeks to classify the records

in a manner that permits the court to apply the appropriate MPIA provisions while


                                              15
reviewing the denied request. This is particularly important in this case because Petitioner

has asserted that the records are personnel records, which are generally subject to

disclosure when requested by the person of interest. See Gen. Prov. § 4-311(b). In

classifying the documents a second time, the trial court must determine whether the

agency’s rationale for denying the request is sufficient. See Cranford, 300 Md. at 780, 481

A.2d at 231 (reaffirming that the burden rests with the agency to demonstrate that an

exception justifies non-disclosure).       The second step in making a “reasonable

determination” requires that the trial court review the exceptions made by the agency to

determine whether they are justified. With this step, the trial court must determine whether

the exceptions offered by the agency sufficiently prevent the disclosure of the record.

       To make the required determinations, the trial court must apply one of the following

methods in evaluating an MPIA request. The first method is a Vaughn index, which

originates from the case of Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973). This method

has also been described as “a system of itemizing and indexing that correlates each of the

government’s justifications for its refusal to disclose the documents with the actual portions

of the documents at issue.” Lewis v. I.R.S., 823 F.2d 375, 377 n.3 (9th Cir. 1987). We

described this method in Office of State Prosecutor v. Judicial Watch, Inc., 356 Md. 118,

121, 737 A.2d 592, 594 (1999). There we indicated that a Vaughn index “required the

responding party to provide a list of documents in possession, setting forth the date, author,

general subject matter and claim of privilege for each document claimed to be exempt from




                                             16
discovery.” Id. n.1, 737 A.2d at 593 n.1 The Cranford Court addressed this method and

determined that it is a viable alternative to an in camera review.

       The second method that can be employed is the submission of testimony or

affidavits, which detail the nature of the denial and establish the basis for the denial. See

Maryland Gen. Prov. § 4-362. In describing this method, the Cranford Court determined

that the agency must demonstrate that the exception applies and may do so by offering

evidence by way of testimony or affidavits from the custodian of record. Cranford, 300

Md. at 779, 481 A.2d at 231.

       The final method permits the trial court to conduct an in camera review to evaluate

the merits of an agency denial of an MPIA request. This method is enumerated in Maryland

Gen. Prov. § 4-362 and is appropriate where the submission of other evidence is not

sufficient to evaluate a denial of an MPIA request. This method is also appropriate where

the documents at issue are not voluminous. See Cranford, 300 Md. at 779, 481 A.2d at

231.

       Regarding the three methods, the Cranford Court determined that the agency carries

the burden to justify disclosure because of the Court’s refusal to accept conclusory

statements in support of “generalized allegations of [exceptions].” Cranford, 300 Md. at

778, 481 A.2d at 230. The Court also stated that there is an “emphasis on an explanation

which presents enough detail to make understandable the issues involved in the claim of

[exception] without presenting so much detail as to compromise the privileged material…”

Id., 481 A.2d at 230-31. In reaching this conclusion, the Cranford Court reasoned that

                                             17
there may not always be a need to conduct in camera review. As such, the Court

enumerated factors for a trial court to consider when deciding which method to apply. The

factors include judicial economy, the conclusory nature of the agency affidavits, bad faith

on the part of the agency, disputes concerning the contents of the document, whether the

agency has proposed in camera inspection, and the strength of the public interest in

disclosure. Cranford, at 779, 481 A.2d at 231.

       In applying the Cranford factors to the case at bar, in camera review may be the

preferable method to review the disputed notes. The first factor, judicial economy, is best

served by conducting in camera review because the documents at issue are not voluminous.

The second factor, which examines the conclusory nature of the exceptions offered,

requires the trial court to evaluate the exceptions and the rationale offered in support

thereof. Where the trial court determines that the exceptions offered are general in nature,

Cranford requires additional inquiry into the exceptions offered. Respondent’s primary

assertion is that the journal notes are privileged attorney-client documents. However, the

trial court did not evaluate the veracity of the assertion. Because the assertion is general in

nature, the trial court must conduct a review that reflects an evaluation of the assertion.

Finally, the last relevant factor considers the fact that the agency suggested in camera. In

the instant case, Respondent, in responding to Petitioner’s request for a Vaughn index,

stated that an in camera review “is available” although Respondent disputed its necessity.

Nonetheless, the trial court should consider Respondent’s statement when deciding the

method of review for the disputed notes.


                                              18
                                       CONCLUSION

       Where there has been a denial of a proper MPIA request the proponent of the request

is entitled to judicial review to evaluate the sufficiency of the denial. Further, the trial court

in reviewing the denial must be satisfied that the rationale offered by the agency supports

the denial of the request. To make this determination, the trial court may require the

presentation of evidence such as testimony or affidavits, order a Vaughn index, or conduct

an in camera review. While the trial court is free to employ the method it deems

appropriate under the circumstances there must be a showing that all the requirements of

the asserted exception have been met. Based on an application of the Cranford factors it

appears that in camera review will likely be the appropriate method for review of the

disputed notes. However, regardless of the method applied, the trial court must not permit

Respondent to make generalized allegations and must require that Respondent offer an

explanation that reasonably demonstrates that the exceptions are applicable. In the case at

bar, the trial court granted Respondent’s Motion to Dismiss erroneously. As discussed

supra reliance on Montgomery County Regulations will not support the denial of a valid

MPIA request. Because the trial court ruled on these grounds, the record is devoid of any

evidence that suggests an inquiry was made into the exceptions offered by Respondent. As

such, the trial court did not sufficiently review the denial of Petitioner’s MPIA request.

Therefore, we must vacate the judgment of the Court of Special Appeals and remand the

case to the circuit court for further proceedings consistent with this opinion.




                                               19
     JUDGMENT OF THE COURT OF
     SPECIAL APPEALS IS VACATED.
     CASE REMANDED TO THAT
     COURT WITH INSTRUCTIONS TO
     VACATE THE JUDGMENT OF THE
     CIRCUIT     COURT       FOR
     MONTGOMERY COUNTY AND
     REMAND TO THAT COURT FOR
     FURTHER        PROCEEDINGS
     CONSISTENT     WITH     THIS
     OPINION. COSTS TO BE PAID BY
     THE RESPONDENT.




20
Circuit Court for Montgomery County
Case No. 415227-V

Argued: May 7, 2018
                                            IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                                      No. 67

                                                September Term, 2018
                                      ______________________________________

                                         BERNADETTE FOWLER LAMSON

                                                         v.

                                       MONTGOMERY COUNTY, MARYLAND
                                      ______________________________________

                                                Barbera, C.J.
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts
                                                Hotten
                                                Getty,

                                                      JJ.
                                      ______________________________________

                                            Concurring Opinion by Watts, J.
                                      ______________________________________

                                                Filed: July 31, 2018
       Respectfully, I concur. I agree with the majority opinion’s holding remanding the

case for further proceedings, but I would remand the case to the Court of Special Appeals

with instructions to vacate the judgment of the Circuit Court for Montgomery County and

order the circuit court to conduct an in camera review of the notes contained in Petitioner’s

supervisor’s journal. The majority opinion remands the case for the circuit court to choose

the method of addressing potential disclosure of the notes in the supervisor’s journal,

stating that “the [circuit] court may require the presentation of evidence such as testimony

or affidavits, order a Vaughn index, or conduct an in camera review.” Maj. Slip Op. at 19.

Indeed, the majority opinion states that, although the circuit “court is free to employ the

method it deems appropriate under the circumstances[,]” “it appears that in camera review

will likely be the appropriate method for review of the disputed notes.” Maj. Slip Op. at

19. In its opinion, the Court of Special Appeals authorized the in camera review of the

supervisory notes contained in Petitioner’s supervisory file. See Lamson v. Montgomery

Cty., 2017 WL 3668171, at *6-*7 (Md. Ct. Spec. App. Aug. 25, 2017). And, I would

expressly conclude that an in camera review is likewise warranted of the notes contained

in Petitioner’s supervisor’s journal as well.

       For the above reasons, respectfully, I concur.